Harvey, J.
(dissenting): I agree with Justice Jochems on the legal question discussed in his dissenting opinion and simply wish to add: In my judgment the court did the proper thing in its last opinion in this case (129 Kan. 19, 22, 281 Pac. 925, 927), in its determination to adhere to the rule stated by Lord Mansfield. The annotations following Lynch v. Rosenberger, 121 Kan. 601, 249 Pac. 682, reported in 60 A. L. R. 376, demonstrate the wisdom of following that rule notwithstanding its criticism by Dean Wigmore set forth in the opinion in the Lynch case.
On the question of whether this court, on a second appeal of a case, should follow a rule of law then deemed erroneous, which was stated on the first appeal, this court has heretofore taken various positions. Some of the cases are collected in Robertson v. Labette County Comm’rs, 124 Kan. 705, 261 Pac. 831, at pages 706 and 707. A number of cases from other states are collected in the annotations 1 A. L. R. 1267; 8 A. L. R. 1033. Many of the earlier decisions were to the effect that a rule of law stated by the court on the first appeal of a case became the law of the case not only for the trial court; in the retrial of the case, but for the supreme court, should the case be appealed a second time. But many exceptions began to work into that rule, and the growing tendency of the courts is to the view that the supreme court is no more bound by an erroneous decision in the same case, on a formal appeal, than it is bound by an erroneous decision in any prior case. That has been declared by statute in some states, and it seems to me to be the correct rule. No reason suggests itself to me why a court of last resort in a state should not correct its errors as rapidly, as it finds them, just as an individual should do.
When this rehearing was granted I was in hopes, if nothing else were done, that the court would recede from its determination to dispose of this case on the theory that it has become a public nuisance. 'To my mind that position is not only unfair to litigants, but is non*303judicial. If on that theory we disposed of all cases which give us trouble there would not be much left for the court to do. As applied to a case so disposed of, litigants would be just about as well off if the court did not exist. In a note on this case in the March, 1930, Harvard Law Review, page 824, it is said:
“Litigants’ rights should not depend upon the chance of being the beneficiary of a trial court’s error, nor be measured by an appellate court’s irritability.”
I deeply regret that such can be said concerning this court, with any degree of justice, in any reputable legal publication.